DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 11/16/2021.  Claims 1-22 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-22 would be allowable if the double patenting rejection set forth in this office action is overcome.
Claim Objections
 	Claims 1,2,8,12,16 and 20-21 are objected to because of the following informalities:   the phrase “ a sub-control object in question” appears to refer to a sub-control object that is being questioned in the claims. However, there is no “question” being recited in these claims .  Appropriate correction is required.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 1, 12 and 20-21 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1,7 and 12 respectively of US Patent 11,182,178 B2 hereinafter “178 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claims 1 ,12,20-21 are to be found in the claims 1, 7 and 12 respectively of the 178 patent. The difference between the instant application claims  1, 12 and 20-21  and the 178 patent claims lies in the fact that claims 1,7 and 12 of 178 patent is more specific.  Thus the invention of claims 1,7 and 12 of the 178 patent is in effect a “species” of the “generic” invention of the instant application claims 1 ,12,20-21. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the instant application claims  1 ,12,20-21 are anticipated by claims 1, 7 and 12 of the 178 patent, Claims  1 ,12,20-21 of the instant application is not patentably distinct from claims 1,7 and 12  of the 178 patent.

Instant Application (17/528,119)
US Patent 11,182,178 B2
1. A computer-implemented method for detecting one or more user interface objects contained in a screen image of a user interface generated by an application program, the method comprising: receiving an image file containing the one or more user interface objects of the user interface generated by the application program; identifying a set of sub-control objects in the image file, each of the sub-control objects forming a portion of a user interface object of the one or more user interface objects that receives user input; and correlating the sub-control objects in the identified set of sub-control objects to combine one or more of the sub-control objects in the identified set of sub-control objects to form one or more controls that correspond to certain one or more of the one or more user interface objects, wherein the correlating the sub-control objects includes at least: imposing a distance condition to distinguish a sub-control object that is closer in distance to a sub-control object in question than another sub-control object; and matching the sub-control object in question to the distinguished sub-control object based on at least the distance condition; combining each set of the corresponding matched sub-control objects to generate a corresponding combined control; generating a confidence score for each of the combined controls; determining whether any of the combined controls has a confidence score below a threshold level; and removing any of the combined controls that has a confidence score below the threshold level to generate a final set of controls that corresponds to user interface objects of the user interface generated by the application program.
 1. A computer-implemented method for detecting one or more user interface objects contained in a screen image of a user interface generated by an application program, the method comprising: receiving an image file containing one or more user interface objects of a user interface generated by an application program; detecting sub-control objects in the image file, each sub-control object forming a portion of a user interface object that receives user input; removing one or more extraneous sub-control objects by detecting and removing sub-control objects that overlap with or that are within a predetermined vicinity of an identified set of sub-control objects; and correlating sub-control objects in the identified set of sub-control objects to combine one or more of the sub-control objects in the identified set of sub-control objects to form one or more controls that correspond to certain one or more user interface objects, wherein the correlating the sub-control objects includes at least: imposing an alignment condition to align two sub-control objects that correspond to a user interface object; imposing a score threshold on each sub-control object and removing each sub-control object having a confidence value that falls below the score threshold; imposing a distance condition to cause a sub-control object that is closer in distance to a sub-control object in question than another sub-control object to be matched to the sub-control object in question; combining each set of corresponding matched sub-control objects to generate a corresponding control; generating a confidence score for each control; and removing each control that has a confidence score below a threshold to generate a final set of controls that corresponds to user interface objects of the user interface generated by the application program.
12. A computer-implemented method for detecting one or more user interface objects contained in a screen image of a user interface generated by an application program, the method comprising: receiving an image file containing one or more user interface objects of a user interface generated by an application program; identifying a set of sub-control objects in the image file, each of the sub-control objects in the identified set of sub-control objects forming a portion of a user interface object of the one or more user interface objects that receives user input; and correlating the sub-control objects in the identified set of sub-control objects to combine one or more of the sub-control objects in the identified set of sub-control objects to form one or more controls that correspond to certain one or more user interface objects, wherein the correlating the sub-control objects includes at least: imposing an alignment condition to align at least two of the sub-control objects that correspond to a user interface object; imposing a confidence value on each of the sub-control objects and removing those of the sub-control objects having a confidence value that falls below a threshold level; and matching the sub-control object in question to another sub-control object of the sub-control objects based on at least the alignment condition.
20. A computer system, comprising: data storage having stored thereupon a plurality of image files, each image file containing one or more user interface objects of a user interface generated by an application program; and a processor, programmed with instructions that cause the processor to detect one or more user interface objects contained in a screen image of a user interface generated by an application program by way of invariance guided sub-control learning, the instructions when executed by the processor operate to at least: receive an image file containing the one or more user interface objects of the user interface generated by the application program; identify a set of sub-control objects in the image file, each of the sub-control objects forming a portion of a user interface object of the one or more user interface objects that receives user input; and correlate the sub-control objects in the identified set of sub-control objects to combine one or more of the sub-control objects in the identified set of sub-control objects to form one or more controls that correspond to certain one or more of the one or more user interface objects, wherein the correlating the sub-control objects includes at least: impose a distance condition to cause a sub-control object that is closer in distance to a sub-control object in question than another of the sub-control objects; and match the sub-control object in question to the another of the sub-control object based on at least the distance condition; combine each set of corresponding matched sub-control objects to generate a corresponding combined control; generate a confidence score for each of the combined controls; and remove at least one of the combined controls that has a confidence score below a threshold level to generate a final set of controls that corresponds to user interface objects of the user interface generated by the application program.


21. A tangible storage medium, having stored thereupon computer program code for execution on a computer system, the computer program code executing on a server processor to cause the computer system to perform a computer-implemented method for detecting one or more user interface objects contained in a screen image of a user interface generated by an application program, the computer-implemented method comprising: receiving an image file containing one or more user interface objects of a user interface generated by an application program; identifying a set of sub-control objects in the image file, each of the sub-control objects in the identified set of sub-control objects forming a portion of a user interface object of the one or more user interface objects that receives user input; and correlating the sub-control objects in the identified set of sub-control objects to combine one or more of the sub-control objects in the identified set of sub-control objects to form one or more controls that correspond to certain one or more user interface objects, wherein the correlating the sub-control objects includes at least: imposing an alignment condition to align at least two of the sub-control objects that correspond to a user interface object; and matching the sub-control object in question to the another sub-control object based on at least the alignment condition.



































7. A computer system comprising: data storage having stored thereupon a plurality of image files, each image file containing one or more user interface objects of a user interface generated by an application program; and a processor, programmed with instructions that cause the processor to detect one or more user interface objects contained in a screen image of a user interface generated by an application program by way of invariance guided sub-control learning by: receiving an image file containing one or more user interface objects of a user interface generated by the application program; detecting sub-control objects in the image file, each sub-control object forming a portion of a user interface object that receives user input; removing sub-control objects by detecting and removing sub-control objects that overlap with or that are within a predetermined vicinity of an identified set of sub-control objects; and correlating sub-control objects in the identified set of sub-control objects to combine one or more of the sub-control objects in the identified set of sub-control objects to generate controls that correspond to certain of the user interface objects of the user interface generated by the application program, wherein the correlating the sub-control objects includes at least: imposing an alignment condition to align two sub-control objects that correspond to a user interface object; imposing a score threshold on each sub-control object and removing each sub-control object having a confidence value that falls below the score threshold; imposing a distance condition to cause a sub-control object that is closer in distance to a sub-control object in question than another sub-control object to be matched to the sub-control object in question; combining each set of corresponding matched sub-control objects to generate a corresponding control; generating a confidence score for each control; and removing each control that has a confidence score below a threshold to generate a final set of controls that corresponds to user interface objects of the user interface generated by the application program.

12. A tangible storage medium, having stored thereupon one or more program modules comprising computer-executable instructions for execution on a computer system, the computer-executable instructions executing on a server processor to cause the computer system to perform a computer-implemented method for detecting one or more user interface objects contained in a screen image of a user interface generated by an application program, the computer-implemented method comprising: receiving an image file containing one or more user interface objects of a user interface generated by an application program; detecting sub-control objects in the image file, each sub-control object forming a portion of a user interface object that receives user input; removing extraneous sub-control objects by detecting and removing sub-control objects that overlap with or that are within a predetermined vicinity of an identified set of sub-control objects; and correlating sub-control objects in the identified set of sub-control objects to combine one or more of the sub-control objects in the identified set of sub-control objects to generate controls that correspond to certain of the user interface objects of the user interface generated by the application program, wherein the correlating the sub-control objects includes at least: imposing an alignment condition to align two sub-control objects that correspond to a user interface object; imposing a score threshold on each sub-control object and removing each sub-control object having a confidence value that falls below the score threshold; imposing a distance condition to cause a sub-control object that is closer in distance to a sub-control object in question than another sub-control object to be matched to the sub-control object in question; combining each set of corresponding matched sub-control objects to generate a corresponding control; generating a confidence score for each control; and removing each control that has a confidence score below a threshold to generate a final set of controls that corresponds to user interface objects of the user interface generated by the application program.















































Conclusion

	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175